Exhibit 10.12A
BIGBAND NETWORKS, INC.
TRANSITION SERVICES AGREEMENT
          This Transition Services Agreement (the “Agreement”) is entered into
as of March 5, 2010 (the “Effective Date”) by and between BigBand Networks,
Inc., having a principal place of business at 475 Broadway Street, Redwood City,
California 94063 (the “Company”) and Maurice Castonguay (“Mr. Castonguay”, and
collectively with the Company, the “Parties”).
          WHEREAS, the Company has employed Mr. Castonguay since March 12, 2008;
and
          WHEREAS, the Parties have agreed to terminate his employment with the
Company on May 1, 2010 (the “Termination Date”); and
          WHEREAS, Mr. Castonguay and the Company desire to provide for a smooth
transition of the services currently provided by Mr. Castonguay to another
person;
          NOW THEREFORE, in consideration of the foregoing, the Parties agree as
follows:
     1. Release Agreement. In consideration of the benefits conferred pursuant
to Section 2 hereof, on the Effective Date, Mr. Castonguay shall execute a
release agreement substantially in the form attached hereto as Exhibit A, and on
the Termination Date, Mr. Castonguay shall execute a supplemental release
substantially in the form attached hereto as Exhibit B in exchange for the
consideration outlined in Exhibit B.
     2. Consulting Services.
          2.1 Scope of Work. Following the Termination Date until termination of
this Agreement by either Party (the “Consulting Period”), Mr. Castonguay will
provide transitional consulting services (the “Services”) to the Company as
designated by Amir Bassan-Eskenazi, including making himself available to the
Company for no more than 10 hours per week. Mr. Castonguay shall use his
reasonable efforts to perform any such services in a professional and
workman-like manner.
          2.2 Amount. During the Consulting Period, the Company shall pay
Mr. Castonguay a retainer of $5,000 per month, plus Mr. Castonguay shall
continue to be a ‘service provider’ under the Company’s stock incentive plans
and all options and restricted stock units granted to Mr. Castonguay shall
continue to vest during the Consulting Period. Mr. Castonguay shall be solely
liable for any federal, state, or local withholding, or other payroll taxes
relating to performance of the Services under this Section 2. Mr. Castonguay
shall be reimbursed for all reasonable travel and living expenses incurred in
the performance of said services hereunder to the extent such expense has been
authorized by the Company’s chief executive officer in advance.
          2.3 Independence. From and after the Termination Date through the end
of the consulting under this Agreement, Mr. Castonguay’s relationship with the
Company will be that of an independent contractor and not that of an employee.
Mr. Castonguay shall have control over the method, manner, and means of the
performance of Services, subject to the express provisions of this Agreement.
Mr. Castonguay will not be eligible for any employee benefits, nor will the
Company make deductions from payments made to Mr. Castonguay for taxes, all of
which will be Mr. Castonguay’s responsibility. During the term of the consulting
arrangement, Mr. Castonguay will have no authority to enter into contracts that
bind the Company or create obligations on the part of the Company without the
prior written authorization of the Company.

1



--------------------------------------------------------------------------------



 



     3. Term and Termination.
          3.1 Term. Mr. Castonguay shall serve as a consultant to the Company
commencing on the May 2, 2010 and terminating on August 31, 2010, unless
terminated earlier pursuant to Section 3.2 hereof.
          3.2 Termination. After the Effective Date, Mr. Castonguay may
terminate this Agreement at any time on 10 days’ written notice; and the Company
may terminate this Agreement at any time on 60 days’ written notice. In the
event of any early termination pursuant to this Section 3.2, Mr. Castonguay
shall be entitled to compensation for Services performed under this Agreement
prior to the effective date of such termination. Mr. Castonguay’s obligations
relating to confidentiality pursuant to Section 5 hereof shall survive
termination of this Agreement.
     4. Consulting or Other Services for Competitors. Mr. Castonguay represents
and warrants that he will not, during the term of this Agreement, perform any
consulting or other services for any company, person or entity whose business or
proposed business in any way involves products or services that could reasonably
be determined to be competitive with the products or services or proposed
products or services of the Company.
     5. Confidentiality. Mr. Castonguay understands that the Company possesses
and will possess Confidential Information that is important to its business and
may disclose information in the course of this Agreement that is considered to
be trade secrets, highly confidential, or sensitive. As a result, during the
term of this Agreement, Mr. Castonguay hereby agrees that, during the term of
this Agreement and the performance of Services under Section 2 hereof, he will
continue to be bound by and acquit himself in accordance with that certain At
Will Employment, Confidential Information, Invention Assignment and Arbitration
Agreement between the Company and himself dated March 13, 2008 (“Proprietary
Rights Agreement”), a copy of which is attached hereto as Exhibit C, including,
but not limited to, the non-competition and non-solicitation provisions thereof.
     6. Miscellaneous.
          6.1 Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of both parties.
          6.2 Sole Agreement. This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.
          6.3 Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or 48 hours after being deposited in the U.S. mail as certified
or registered mail with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address as set forth above or as
subsequently modified by written notice.
          6.4 Choice of Law. The laws of the State of California shall govern
the validity, interpretation, construction and performance of this Agreement,
without giving effect to the principles of conflict of laws.
          6.5 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, then such provision shall be excluded
from this Agreement, the balance

2



--------------------------------------------------------------------------------



 



of the Agreement shall be interpreted as if such provision were so excluded and
the balance of the Agreement shall be enforceable in accordance with its terms.
          6.6 Arbitration. Any dispute or claim arising out of or in connection
with any provision of this Agreement, excluding Sections 5 hereof, will be
finally settled by binding arbitration in accordance with the rules of the
American Arbitration Association by one arbitrator appointed in accordance with
said rules; the party deemed by the arbitrator to have lost the arbitration
shall be responsible for all expenses of such arbitration. The arbitrator shall
apply California law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.
The parties have executed this Agreement on March 5, 2010.

              BigBand Networks, Inc.       Maurice Castonguay
 
           
By:
  /s/ Rob Horton       /s/ Maurice Castonguay
 
           
 
  Name: Rob Horton        
 
  Title:   Sr. VP and General Counsel        

3



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE OF CLAIMS
     1. Maurice Castonguay (“Employee”) and BigBand Networks, Inc., a Delaware
corporation (“BigBand”), entered into an offer letter dated March 12, 2008 (the
“Employment Agreement”). Employee and BigBand, intending to be legally bound
hereby, agree to the terms set forth in the Transition Services Agreement and
this General Release of Claims (the “Agreement”). This Agreement will become
effective on the eighth day after it is signed by Employee (the “Effective
Date”), provided that Employee has not revoked this Agreement (by written notice
to BigBand’s General Counsel or a similarly situated executive officer of
BigBand) prior to that date.
     2. In exchange for the release of the claims provided for herein, BigBand
will provide Employee with the consulting arrangement under the Transition
Services Agreement.
     3. In exchange for the benefits under this Agreement to which Employee is
not otherwise entitled, Employee, for himself and his respective legal
successors and assigns, forever releases, discharges and acquits BigBand and its
respective current and former parent companies and predecessors, and each of its
and their respective divisions, subsidiaries, shareholders, officers, directors,
current and former employees, insurers, attorneys, accountants, agents,
affiliates, legal successors and assigns (collectively the “Released Parties”),
from any and all claims, demands, damages, debts, liabilities, actions and
causes of action (collectively, “Claims”) of every kind and nature whatsoever,
whether now known or unknown, which Employee now has, or ever had, against any
of those Released Parties based upon or arising out of any matter, cause, fact,
thing, act or omission whatsoever occurring or existing at any time up to and
including the date on which Employee signs this Agreement, including, without
limitation, (i) all claims related to his employment with BigBand or the
termination of that employment; (ii) any contract or tort claims, including,
without limitation, claims for breach of contract, breach of the implied
covenant of good faith and fair dealing, wrongful termination, retaliation,
fraud, defamation or infliction of emotional distress; and (iii) any claims for
national origin, race, sex, age, sexual orientation, medical condition,
disability, or other discrimination or harassment arising under the California
Fair Employment and Housing Act (as amended), the Civil Rights Act of 1964 (as
amended), the Age Discrimination in Employment Act (as amended) (“ADEA”), the
Americans With Disabilities Act, or any other law or statute (all of which are
hereinafter referred to as and included within the “Released Matters”).
     4. Employee understands and agrees that this Supplemental Release is
intended to cover and does cover all claims or possible claims of every nature
and kind whatsoever, whether known or unknown, suspected or unsuspected, or
hereafter discovered or ascertained, and all rights under section 1542 of the
Civil Code of California are hereby expressly waived. Employee hereto
acknowledges that he is familiar with section 1542, which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     Employee hereto expressly, knowingly, and intentionally waives and
relinquishes any and all rights that he has under section 1542, as well as under
any other similar state or federal statute or common law principle.

4



--------------------------------------------------------------------------------



 



     5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW RULES OF SUCH STATE
OR OF ANY OTHER JURISDICTION.
     6. This Agreement shall inure to the benefit of the successors of BigBand
and shall be binding upon the Employee, his heirs, executors, administrators and
successors.
     7. Employee acknowledges and agrees that he shall continue to be bound by
and comply with the terms of the At Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement between BigBand and Employee
dated March 13, 2008 (“Proprietary Rights Agreement”).
     8. Employee agrees that he will not, at any time in the future, (i) make
any statements to any person who is not an Affiliate of BigBand that could
reasonably be deemed to be critical or disparaging with respect to any of the
Released Parties or any products or services developed, marketed or sold by
BigBand or any subsidiary or affiliate of BigBand, or (ii) participated in
tortuous interference with the contracts and relationships of BigBand. BigBand
(in the person of the CEO, the members of the executive staff and the Board of
Directors) agrees that it will not, at any time in the future, make any
statements to any person to third parties that could reasonably be deemed to be
critical or disparaging of Employee.
     9. Employee agrees that for a period of one (1) year following the
Separation Date, he will not, without the prior written consent of BigBand, on
behalf of himself or any other person or entity, directly or indirectly,
encourage or solicit any employee of BigBand or any of its subsidiaries or
affiliates to terminate his or his employment with BigBand or any of its
subsidiaries or affiliates.
     10. Employee agrees that he will not voluntarily provide assistance,
information or advice of any kind, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with such person or
entity’s assertion of any claim or cause of action of any kind, in court,
arbitration or otherwise, against any of the Released Parties, and he shall not
suggest, induce or encourage any person or entity to do so. The foregoing
sentence shall not prohibit Employee from testifying truthfully under subpoena
or providing other assistance under compulsion of law.
     11. Employee hereby agrees to direct all inquiries, demands, requests for
information or other communications regarding this Agreement to the General
Counsel of BigBand Networks, Inc. Employee shall not contact any employee of
BigBand other than the individual listed above with regard to the contents
hereof.
     12. Employee agrees to respond to BigBand’s reasonable requests in
connection with any existing or future litigation, arbitrations, mediations,
claims or investigations brought by or against or involving BigBand or any of
its affiliates, agents, officers, directors or employees, whether internal,
administrative, civil or criminal in nature, in which BigBand reasonably deems
Employee’s cooperation necessary or useful. In such matters, Employee agrees to
provide BigBand with advice, assistance and/or information, including explaining
matters of a factual nature, providing sworn statements, participating in
discovery and trial preparation, and giving testimony. Employee also agrees to
promptly send BigBand copies of all correspondence and documents (for example,
but not limited to, subpoenas) Employee receives in connection with any such
legal proceeding or other matters related to BigBand. Employee further agrees to
act in good faith to furnish the information and cooperation required by this
paragraph. BigBand will act in good faith so that the requirement to furnish
such information and cooperation does not create an undue hardship for Employee.
     13. In the event of any dispute or claim relating to or arising out of
Employee’s employment relationship with BigBand, this Agreement, or the
termination of Employee’s employment with BigBand, Employee and BigBand agree
that all such disputes shall be fully, finally and exclusively resolved by

5



--------------------------------------------------------------------------------



 



binding arbitration conducted by a single arbitrator in San Mateo County,
California, and further agreed that the party deemed by the arbitrator to have
lost the arbitration shall be responsible for all expenses of such arbitration.
. Employee and BigBand hereby knowingly and willingly waive their respective
rights to have any such disputes or claims tried to a judge or jury.
Notwithstanding the foregoing provisions of this Section 13, Employee covenants
and agrees not to assert any Claims against the Released Parties, in any forum
or proceeding, which Employee has released pursuant to Section 3 above.
     14. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
(except the change of control provisions included in Employee’s offer letter and
option acceleration provisions and features that will remain in effect until the
Termination Date (as defined in the Transition Services Agreement)),
understandings, negotiations, promises, representations and warranties, both
written and oral, except for the Proprietary Rights Agreement between BigBand
and Employee and any stock option agreements between Employee and BigBand. To
the extent that provisions of this Agreement conflict with any other agreement
between Employee and BigBand, the provisions of this Agreement shall govern.
This Agreement may not be modified or amended, except by a document signed by a
duly authorized executive officer of BigBand and Employee.
     15. In the event that any provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of the Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by applicable
law.
     16. EMPLOYEE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST
BIGBAND RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE FURTHER UNDERSTANDS
THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT
AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
CONSIDERATION PROVIDED FOR IN SECTION 2.

          Dated: March 5, 2010  BIGBAND NETWORKS, INC.
      By:   /s/ Rob Horton         Rob Horton, General Counsel             
Dated: March 5, 2010  EMPLOYEE
      /s/ Maurice Castonguay       Maurice Castonguay         

6



--------------------------------------------------------------------------------



 



         

EXHIBIT B
SUPPLEMENTAL RELEASE OF CLAIMS
     1. This supplemental release between BigBand Networks, Inc. (“BigBand”)
will become effective on the eighth day after it is signed (the “Effective
Date”) by Maurice Castonguay (“Employee”), provided that Employee has not
revoked this Agreement (by written notice to BigBand’s General Counsel or a
similarly situated executive officer of BigBand) prior to that date.
     In exchange for the release of the claims provided for herein, BigBand will
provide Employee with the following:

  a)   a lump sum severance payment of $120,000.04, less applicable taxes and
other withholdings as determined by BigBand’s payroll department; such severance
payment will be made to Employee within five business days after the Effective
Date;     b)   the premiums necessary to continue the group health insurance
coverages (medical, vision and dental, but not disability or life) for Employee
and his dependents through the earlier of (i) April 30, 2011, if Employee timely
elects to continue such coverages under federal COBRA law (it being understood
that such payments will be made to the BigBand’s health insurance provider), or
(ii) the date on which Employee first becomes enrolled in a new group health
insurance program with another employer; and     c)   up to three months of
outplacement services. In order to initiate and utilize this service Employee
must contact his local HR representative.

     Consistent with BigBand’s practice, Employee will receive his final
paycheck (including payment for any accrued but unused vacation) on the last
date of employment. Employee acknowledges and agrees that, except for
consideration outlined in this Section 1, BigBand has paid to Employee on May 1,
2010 (the “Separation Date”) all compensation, including, but not limited to,
any and all wages, commissions, bonuses, and accrued but unused vacation, that
Employee earned during his employment with BigBand until and including the
Separation Date. Employee further acknowledges and agrees that he will cease to
accrue vacation as of the Separation Date. The Employment Agreement is hereby
terminated and is of no further force or effect, and Employee shall not be
entitled to any further monetary payments, other remuneration or other benefits
of any kind, including, but not limited to, any stock option grants, stock
option vesting or other equity-based compensation from BigBand or from any other
person or entity that acts or has acted on BigBand’s behalf, other than (i) as
expressly set forth in this Section 1 or (ii) as outlined in that certain
Transition Services Agreement dated March 5, 2010.
     2. Employee agrees that, within ten (10) days after the Separation Date, he
will submit his final documented expense reimbursement statement reflecting all
business expenses he incurred through the Separation Date, if any, for which he
seeks reimbursement. BigBand will reimburse Employee for these expenses pursuant
to its regular business practices.
     3. With respect to any stock options previously granted to Employee by
BigBand those options and restricted stock units will (i) cease vesting on the
date that Employee is no longer deemed a ‘service provider’ under the Company’s
stock incentive plans and (ii) continue to be subject to and governed by the
terms and conditions of any applicable stock option and restricted stock unit
agreements between Employee and BigBand, and the governing equity incentive
plans.
     4. In exchange for the benefits under this Agreement to which Employee is
not otherwise entitled, Employee, for himself and his respective legal
successors and assigns, forever releases, discharges

7



--------------------------------------------------------------------------------



 



and acquits BigBand and its respective current and former parent companies and
predecessors, and each of its and their respective divisions, subsidiaries,
shareholders, officers, directors, current and former employees, insurers,
attorneys, accountants, agents, affiliates, legal successors and assigns
(collectively the “Released Parties”), from any and all claims, demands,
damages, debts, liabilities, actions and causes of action (collectively,
“Claims”) of every kind and nature whatsoever, whether now known or unknown,
which Employee now has, or ever had, against any of those Released Parties based
upon or arising out of any matter, cause, fact, thing, act or omission
whatsoever occurring or existing at any time up to and including the date on
which Employee signs this Agreement, including, without limitation, (i) all
claims related to his employment with BigBand or the termination of that
employment; (ii) any contract or tort claims, including, without limitation,
claims for breach of contract, breach of the implied covenant of good faith and
fair dealing, wrongful termination, retaliation, fraud, defamation or infliction
of emotional distress; and (iii) any claims for national origin, race, sex, age,
sexual orientation, medical condition, disability, or other discrimination or
harassment arising under the California Fair Employment and Housing Act (as
amended), the Civil Rights Act of 1964 (as amended), the Age Discrimination in
Employment Act (as amended) (“ADEA”), the Americans With Disabilities Act, or
any other law or statute (all of which are hereinafter referred to as and
included within the “Released Matters”).
     5. Employee understands and agrees that this Supplemental Release is
intended to cover and does cover all claims or possible claims of every nature
and kind whatsoever, whether known or unknown, suspected or unsuspected, or
hereafter discovered or ascertained, and all rights under section 1542 of the
Civil Code of California are hereby expressly waived. Employee hereto
acknowledges that he is familiar with section 1542, which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Employee hereto expressly, knowingly, and intentionally waives and relinquishes
any and all rights that he has under section 1542, as well as under any other
similar state or federal statute or common law principle.
     6. Employee agrees to return to BigBand, not later than the Separation
Date, all BigBand documents (and all copies thereof) and other BigBand property
that Employee has had in his possession at any time (other than those materials
that Ravi Narula deems immaterial to BigBand’s business), including, without
limitation, BigBand files, notes, notebooks, correspondence, memoranda,
agreements, drawings, records, business plans, forecasts, financial information,
specifications, computer-recorded information, and tangible property (including,
without limitation, company-issued laptop computer, credit cards, entry cards,
identification badges and keys), and any materials of any kind that contain or
embody any proprietary or confidential information of BigBand (and all
reproductions thereof in whole or in part).
     7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW RULES OF SUCH STATE
OR OF ANY OTHER JURISDICTION.
     8. This Agreement shall inure to the benefit of the successors of BigBand
and shall be binding upon the Employee, his heirs, executors, administrators and
successors.
     9. Notwithstanding the termination of the Employment Agreement, Employee
acknowledges and agrees that he shall continue to be bound by and comply with
the terms of the At Will Employment,

8



--------------------------------------------------------------------------------



 



Confidential Information, Invention Assignment and Arbitration Agreement between
BigBand and Employee dated March 13, 2008 (“Proprietary Rights Agreement”).
     10. Employee agrees that he will not, at any time in the future, (i) make
any statements to any person who is not an Affiliate of BigBand that could
reasonably be deemed to be critical or disparaging with respect to any of the
Released Parties or any products or services developed, marketed or sold by
BigBand or any subsidiary or affiliate of BigBand, or (ii) participated in
tortuous interference with the contracts and relationships of BigBand. BigBand
(in the person of the CEO, the members of the executive staff and the Board of
Directors) agrees that it will not, at any time in the future, make any
statements to any person to third parties that could reasonably be deemed to be
critical or disparaging of Employee.
     11. Employee agrees that, for a period of one (1) year following the
Separation Date, he will not, without the prior written consent of BigBand, on
behalf of himself or any other person or entity, directly or indirectly,
encourage or solicit any employee of BigBand or any of its subsidiaries or
affiliates to terminate his or his employment with BigBand or any of its
subsidiaries or affiliates.
     12. Employee agrees that he will not voluntarily provide assistance,
information or advice of any kind, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with such person or
entity’s assertion of any claim or cause of action of any kind, in court,
arbitration or otherwise, against any of the Released Parties, and he shall not
suggest, induce or encourage any person or entity to do so. The foregoing
sentence shall not prohibit Employee from testifying truthfully under subpoena
or providing other assistance under compulsion of law.
     13. Employee hereby agrees to direct all inquiries, demands, requests for
information or other communications regarding this Agreement to the General
Counsel of BigBand Networks, Inc. Employee shall not contact any employee of
BigBand other than the individual listed above with regard to the contents
hereof or any other request for information or cooperation.
     14. Employee agrees to respond to BigBand’s reasonable requests in
connection with any existing or future litigation, arbitrations, mediations,
claims or investigations brought by or against or involving BigBand or any of
its affiliates, agents, officers, directors or employees, whether internal,
administrative, civil or criminal in nature, in which BigBand reasonably deems
Employee’s cooperation necessary or useful. In such matters, Employee agrees to
provide BigBand with advice, assistance and/or information, including explaining
matters of a factual nature, providing sworn statements, participating in
discovery and trial preparation, and giving testimony. Employee also agrees to
promptly send BigBand copies of all correspondence and documents (for example,
but not limited to, subpoenas) Employee receives in connection with any such
legal proceeding or other matters related to BigBand. Employee further agrees to
act in good faith to furnish the information and cooperation required by this
paragraph. BigBand will act in good faith so that the requirement to furnish
such information and cooperation does not create an undue hardship for Employee.
     15. In the event of any dispute or claim relating to or arising out of
Employee’s employment relationship with BigBand, this Agreement, or the
termination of Employee’s employment with BigBand, Employee and BigBand agree
that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by a single arbitrator in San Mateo County,
California, and further agreed that the party deemed by the arbitrator to have
lost the arbitration shall be responsible for all expenses of such arbitration.
. Employee and BigBand hereby knowingly and willingly waive their respective
rights to have any such disputes or claims tried to a judge or jury.
Notwithstanding the foregoing provisions of this Section 15, Employee covenants
and agrees not to assert any Claims against the Released Parties, in any forum
or proceeding, which Employee has released pursuant to Section 4 above.

9



--------------------------------------------------------------------------------



 



     16. In the event that any provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of the Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by applicable
law.
     17. EMPLOYEE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST
BIGBAND RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE FURTHER UNDERSTANDS
THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT
AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FORTHE
CONSIDERATION PROVIDED FOR IN SECTION 1.
The parties have executed this Agreement on May ___, 2010.

              BigBand Networks, Inc.     Maurice Castonguay
 
           
By:
        
 
  Name:        
 
  Title:        

10



--------------------------------------------------------------------------------



 



Exhibit C
Proprietary Rights Agreement

11